This controversy involving a demand note originated in a petition in equity to enjoin the foreclosure of a mortgage and to determine if the petitioner was liable for certain charges based on alleged late or past due payments. The suit was heard before a judge of the Probate Court. The evidence before him is not reported and no report of material facts found by him was made by him either voluntarily or at the request of a party. See G. L. c. 215, § 11. The judge entered a comprehensive final decree enjoining the respondent from collecting late charges on the note in question, and ordering that the respondent pay the petitioner certain sums of money wrongfully charged and collected from him. The only question before us is whether the final decree falls within the scope of the allegations of the bill. The entry of that decree imports that the judge has found every necessary fact required to support such entry. Abeloff v. Peacard, 272 Mass. 56, 59. See Gallagher v. Phinney, 284 Mass. 255, 257-258; Moulton v. Thompson, 291 Mass. 308, 309. There was no error.

Decree affirmed.